        Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

ANGEL KIM TOMCZAK,
                                   Plaintiff                   DECISION AND ORDER
-vs-
                                                               1:19-CV-0800 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                     INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”)

which denied the application of Angel Tomczak for Social Security Disability Insurance

(“SSDI”) benefits. Now before the Court is Plaintiff’s motion (ECF No. 8) for judgment

on the pleadings and Defendant’s cross-motion (ECF No. 9) for the same relief. For

the reasons discussed below, Plaintiff’s application is denied, Defendant’s application is

granted, and this action is dismissed.

                                 STANDARDS OF LAW
       The Commissioner decides applications for SSDI benefits using a five-step

sequential evaluation:

       A five-step sequential analysis is used to evaluate disability claims. See
       20 C.F.R. §§ 404.1520, 416.920. First, the Commissioner considers
       whether the claimant is currently engaged in substantial gainful activity. If
       he is not, the Commissioner next considers whether the claimant has a
       severe impairment which significantly limits his physical or mental ability to
       do basic work activities. If the claimant suffers such an impairment, the
       third inquiry is whether, based solely on medical evidence, the claimant

                                               1
          Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 2 of 13




        has an impairment which is listed in the regulations [or medically equals a
        listed impairment]. Assuming the claimant does not have a listed
        impairment, the fourth inquiry is whether, despite the claimant’s severe
        impairment, he has the residual functional capacity [(“RFC”)] to perform
        his past work. 1 Finally, if the claimant is unable to perform his past work,
        the Commissioner then determines whether there is other work which the
        claimant could perform. The claimant bears the burden of proof as to the
        first four steps, while the Commissioner bears the burden at step five.

Colvin v. Berryhill, 734 F. App'x 756, 758 (2d Cir. 2018) (citations and internal quotation

marks omitted)

        An unsuccessful claimant may bring an action in federal district court to

challenge the Commissioner’s denial of the disability claim. In such an action, “[t]he

court shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.” 42 U.S.C.A. § 405(g)

(West). In relevant part, Section 405(g) states that “[t]he findings of the Commissioner

of Social security as to any fact, if supported by substantial evidence, shall be

conclusive.”

        The issue to be determined by the court is whether the Commissioner’s

conclusions “are supported by substantial evidence in the record as a whole or are

based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir.

1998); see also, Barnaby v. Berryhill, 773 F. App'x 642, 643 (2d Cir. 2019) (“[We] will



1 Residual functional capacity “is what the claimant can still do despite the limitations imposed by his
impairment.” Bushey v. Berryhill, 739 F. App'x 668, 670–71 (2d Cir. 2018) (citations omitted); see also,
1996 WL 374184, Titles II & Xvi: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P
(S.S.A. July 2, 1996).

                                                     2
        Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 3 of 13




uphold the decision if it is supported by substantial evidence and the correct legal

standards were applied.”) (citing Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) and

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether the

Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d 770, 773

(2d Cir. 1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (“[W]here an

error of law has been made that might have affected the disposition of the case, this

court cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the ALJ. Failure to

apply the correct legal standards is grounds for reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next “examines

the record to determine if the Commissioner's conclusions are supported by substantial

evidence.” Tejada v. Apfel, 167 F.3d at 773. Substantial evidence is defined as “more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of
       review—even more so than the ‘clearly erroneous’ standard, and the
       Commissioner’s findings of fact must be upheld unless a reasonable
       factfinder would have to conclude otherwise.” Brault v. Social Sec. Admin.,
       Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (emphasis in
       original). “An ALJ is not required to discuss every piece of evidence
       submitted, and the failure to cite specific evidence does not indicate that
       such evidence was not considered. Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019)

(internal quotation marks omitted).

                                              3
            Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 4 of 13




          In applying this standard, a court is not permitted to re-weigh the evidence. See,

Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the

ALJ's weighing of the evidence, but the deferential standard of review prevents us from

reweighing it.”); see also, Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL

1406649, at *4 (S.D.N.Y. May 8, 2007) (“The court does not engage in a de novo

determination of whether or not the claimant is disabled, but instead determines

whether correct legal standards were applied and whether substantial evidence

supports the decision of the Commissioner.”) (citations omitted).

                          FACTUAL and PROCEDURAL BACKGROUND

          The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will refer to the record only as necessary for purposes of this

Decision and Order.

          On September 12, 2015, Plaintiff, who has a master’s degree 2 in accounting and

previously worked as an accountant, applied for disability benefits, claiming that she

became disabled on November 1, 2014. Plaintiff had voluntarily stopped working as an

accountant in or about April 2014 in order to provide care to her husband, who was

seriously ill but has since recovered. Plaintiff maintains that “she didn’t go back to work

after that because she was diagnosed with fibromyalgia and couldn’t sit or stand too

long and couldn’t type like she used to [do] or do input on the computer.” 3

          Plaintiff’s primary complaints were of pain in the neck, back and hips, but a few



2   Administrative Transcript at p 46.
3   Pl. Memo of Law, ECF No. 8-1 at p. 9; Administrative Transcript at p. 47.

                                                      4
            Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 5 of 13




months prior to the administrative hearing she also began having pain and neurological

symptoms in her hands with repetitive activity. Plaintiff also claimed to have

headaches, irritable bowel syndrome that was “under control” with medication, and

intermittent “bursitis” in her right shoulder. Plaintiff indicated that she felt angry and

depressed about her medical conditions.

          For medication, Plaintiff was taking Gabapentin and a muscle relaxer at night to

help her sleep, and Motrin and Tylenol during the day for pain and headaches. 4 She

had previously tried Lyrica and Cymbalta without benefit.

          On May 2, 2017, Plaintiff’s rheumatologist noted that Plaintiff was complaining of

significant joint pain ”all over,” and that her diagnosis was fibromyalgia, since she met

the criteria for that diagnosis and her pain could “not be attributed to another etiology.” 5

On June 16, 2017, Plaintiff’s primary care physician reported that Plaintiff’s fibromyalgia

symptoms were “generally well controlled with medication.” 6

          In connection with her application for benefits, Plaintiff had two internal medicine

consultative examinations at the Commissioner’s request, one in 2015 and the other in

2017. Notably, the second consultative examination took place after the administrative

hearing, evidently in response to Plaintiff’s testimony that she had developed neurologic

symptoms in her hands shortly before the hearing. 7 Neither consultative examiner

disputed the fibromyalgia diagnosis, and, indeed, both examiners reported finding




4   Administrative Transcript at p. 48.
5   Administrative Transcript at pp. 310, 312, 343.
6   Administrative Transcript at p. 305.
7   Following the hearing, the ALJ also obtained additional medical records that Plaintiff had not submitted.

                                                       5
          Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 6 of 13




positive fibromyalgia trigger points, with the second examiner reporting that Plaintiff was

positive for seventeen out of eighteen possible trigger points. However, both

consultative exams were otherwise completely unremarkable, with testing indicating that

Plaintiff had full range of motion, full strength and no musculoskeletal or neurological

deficits. 8 The first consultative examiner, Abrar Siddiqui, M.D. (“Siddiqui”), opined that

Plaintiff had only mild to moderate limitations in sitting, standing, climbing, pushing,

pulling or carrying heavy objects, while the second examiner, Russel Lee, M.D. (“Lee”),

concluded that Plaintiff had “moderate limitation to tasks involving reaching, climbing

stairs, bending, lifting, carrying heavy objects, walking great distances, and prolonged

standing.”9 Lee further quantified his opinion by completing a 5-page functional

assessment form. 10 At the second consultative exam, Plaintiff reportedly told Lee that

despite her pain, which was constant but ranged in intensity between 4 and 8 on a scale

of 1 to 10, she could nevertheless “sit for about an hour, stand for about 30 minutes,

walk for 15 minutes, and climb one flight of stairs slowly if there is a railing present.” 11



8 Administrative Transcript at p. 390. The only positive finding of abnormality was that at the first
consultative exam, Plaintiff’s blood pressure was slightly elevated.
9 Administrative Transcript at p. 391.
10 Administrative Transcript at pp. 392-397. In her Memorandum of Law, ECF No. 8-1 at p. 6, Plaintiff

summarizes Lee’s specific findings as follows: “Dr. Lee opined that Plaintiff could lift up to 10 pounds
frequently, 11-20 pounds occasionally, and never 21+ pounds, and she could occasionally carry between
0 to 20 pounds, and never 21+ pounds. (Tr. 392). He opined that Plaintiff could sit for 1 hour at a time for
a total of 5 hours per day, she could stand 30 minutes at a time for a total of 2 hours per day, and walk 15
minutes at a time for a total of 1 hour per day. (Tr. 393). He opined that Plaintiff could frequently bilaterally
reach, handle, finger, and feel, and only occasionally push/pull with the right hand but frequently with the
left, and she could frequently bilaterally operate foot controls. (Tr. 394). He opined that Plaintiff could
never climb ladders or scaffolds and crawl, and she could occasionally climb stairs and ramps, balance,
stoop, kneel, and crouch, and she could not abduct greater than 110 degrees with the shoulders. (Tr.
395). He opined that Plaintiff could never be exposed to unprotected heights, moving mechanical parts,
dust, odors, fumes, and pulmonary irritants, and extreme cold and extreme heat, and she could frequently
operate a motor vehicle and be exposed to humidity, wetness, and vibrations. (Tr. 396).”
11 Administrative Transcript at p. 388.



                                                       6
          Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 7 of 13




The reports of the consultative examiners are the only medical opinion evidence of

record.

        On April 19, 2018, the ALJ issued a decision finding that Plaintiff was not

disabled at any time between the alleged disability onset date and the date of the

decision. 12 Applying the familiar five-step sequential evaluation set forth earlier, the

ALJ found that: Plaintiff had not engaged in substantial gainful activity since the alleged

onset date; Plaintiff had severe impairments consisting of fibromyalgia, migraine

headaches and depression; Plaintiff had other impairments that were not severe,

namely, irritable bowel syndrome, right hand pain and right shoulder pain; Plaintiff’s

impairments, either singly or in combination, did not meet or medically equal a listed

impairment; Plaintiff had the RFC to perform light work that, inter alia, was not complex

or fast paced, and that would allow Plaintiff to be off task up to 5% of the day13 and

change position briefly every 30 minutes; Plaintiff was not able to perform her past

relevant work; but considering Plaintiff’s age, education, work experience and RFC,

there were other jobs that she could perform.

        Plaintiff contends that the ALJ’s determination must be reversed because it

contains legal error and is not supported by substantial evidence. As discussed in

greater detail below, Plaintiff alleges that the ALJ “improperly substituted her own lay

interpretation of bare medical findings [for that of trained medical professionals], [which

was] especially flawed because of fibromyalgia’s lack of objective findings,” and


12 The ALJ, the Hon. Lisa Martin, issued her decision following a hearing at which Plaintiff appeared pro

se, and at which both Plaintiff and a vocational expert (“VE”) testified.
13 The VE testified that being off task 5% of the day is generally tolerated by employers.



                                                    7
            Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 8 of 13




“improperly discounted the opinion evidence of record, and failed in her duty to develop

the record and re-contact [the consultative examiners after] she determined that [their]

opinions contained inconsistencies.” 14

          The Commissioner disputes Plaintiff’s contentions and maintains that the ALJ’s

decision is free of legal error and supported by substantial evidence.

                                              DISCUSSION

          Plaintiff’s arguments all involve the RFC determination made by the ALJ, which

was as follows:

          [C]laimant has the residual functional capacity to perform light work as
          defined in 20 CFR 404.1567(b), except as follows. The claimant needs a
          position change opportunity as often as every 30 minutes for one to two
          minutes, she is limited to frequent, but not constant, upper extremity
          reaching, handling, and fingering tasks, she is precluded from all ladder,
          rope, or scaffold climbing, and she is limited to occasional postural
          motions otherwise. The claimant is precluded from all dangerous work
          hazards (such as unprotected heights and exposed moving machinery),
          and she is precluded from all exposure to extreme heat, humidity, and
          cold conditions. She is limited to detailed, but not complex, work tasks not
          requiring a fast assembly quota pace. The needs a work setting that will
          tolerate up to 5% off task behavior during the work day.

Administrative Transcript at p. 28.

          As a preliminary matter, the Court points out that Plaintiff has not challenged any

particular aspect of this RFC determination as being incorrect or unsupported by

substantial evidence. Plaintiff does not attempt to argue, for example, that she cannot

actually perform light work due to any particular exertional limitation, such as the



14   Pl. Memo of Law, ECF No. 8-1 at p. 11.

                                                8
          Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 9 of 13




inability to lift, sit or stand, or that she actually requires a job that would allow her to be

off task more than 5% of the day. Rather, Plaintiff only broadly challenges the RFC, as

a whole, as having been formulated in the wrong manner, namely, that it allegedly gave

too little weight to the opinions of Siddiqui and Lee for the wrong reasons, leaving the

RFC finding without support from medical opinion evidence.

        The Court also observes that while Plaintiff maintains that the ALJ improperly

evaluated the consultative opinions, she does not allege that either Siddiqui or Lee

indicated that she was unable to work. In other words, while Plaintiff argues that it was

wrong for the ALJ to give only “some weight” to the opinions of Siddiqui and Lee, she

does not argue that she necessarily would have been found disabled if the ALJ had

given more weight, or even controlling weight, to those opinions. Nor could Plaintiff

properly make such an argument, since neither doctor indicated that she had limitations

of disabling severity.

        In any event, as mentioned earlier Plaintiff maintains that the ALJ erroneously

substituted her own lay opinion of “bare medical findings” for the opinions of Siddiqui

and Lee insofar as she found that limitations related to fibromyalgia must be supported

by objective findings. 15 Related to that, Plaintiff further indicates that there is no

medical opinion supporting the ALJ’s “highly specific” RFC finding, and that the ALJ

must therefore have improperly relied on her own lay expertise to interpret “bare



15 It is well settled that “the ALJ cannot arbitrarily substitute his own judgment for competent medical

opinion,” and that “[w]hile an [ALJ] is free to resolve issues of credibility as to lay testimony or to choose
between properly submitted medical opinions, he is not free to set his own expertise against that of a
physician who testified before him.” McBrayer v. Sec'y of Health & Human Servs., 712 F.2d 795, 799 (2d
Cir. 1983) (citations omitted).

                                                       9
         Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 10 of 13




medical findings” in making that finding. 16 Additionally, Plaintiff argues that insofar as

the ALJ found inconsistencies in the two medical opinions, she had a duty to re-contact

the doctors. Finally, Plaintiff contends that the ALJ failed to “conduct a function-by-

function assessment” or to “cite to any medical evidence that provided any useful

assessment of Plaintiff’s functioning” when making the RFC determination. 17 However,

the Court disagrees.

        Plaintiff’s central argument is that the ALJ erroneously substituted her own lay

opinion of “bare medical findings” for the opinions of Siddiqui and Lee. Plaintiff’s

premise for this argument is that the ALJ “discounted” both of the expert opinions

because they were not supported by objective findings, which was erroneous since

cases of fibromyalgia often lack objective findings: “For the ALJ to discount these

opinions because of the lack of objective findings in the examination and in the medical

evidence is completely improper and ignores the law of this Court and the very nature of

fibromyalgia.” 18 By the term “discount,” Plaintiff evidently means that the ALJ

“improperly diminished the weight given to the [opinions].” 19 Essentially, Plaintiff’s

argument is that the ALJ looked at the results of the consultative doctors’ physical


16 On this point Plaintiff’s argument is essentially this: There were only two medical opinions in the record;
the ALJ did not give controlling or significant weight to either of those opinions, but instead gave “some
weight” to both of the opinions; therefore, the RFC finding must be based on the ALJ’s own interpretation
of the medical evidence, rather than on competent medical opinion. See, Pl. Reply, ECF No. 10 at p. 2
(“W[here, as here, the ALJ does not give controlling or significant weight to any of the medical opinions of
record and instead gives ‘some weight’ or ‘limited weight’ to all the opinions, it is reasonable to assume
that the ALJ must have relied upon the raw medical data to form his own ‘common sense’ RFC.”).
17 Pl. Memo of Law, ECF No. 8-1 at p. 17. Plaintiff admits that “remand is not required simply because

the ALJ failed to conduct an explicit function-by-function analysis,” but argues that remand is required
when “inadequacies in the ALJ’s analysis frustrate meaningful review.” Pl. Memo of Law, ECF No. 8-1 at
p. 18.
18 Pl. Memo of Law, ECF No. 8-1 at p. 15.
19 Pl. Memo of Law, ECF No. 8-1 at p. 12.



                                                     10
         Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 11 of 13




examinations, i.e., the “bare medical findings,” and interpreted them to reach a medical

opinion that was different than, and, specifically, less restrictive than, that of either

doctor. See, Pl. Memo of Law, ECF No. 8-1 at p. 16 (“[T]he ALJ discounted more

limiting medical opinions for improper reasons[.]”) (emphasis added).

        However, the factual premise of that argument is incorrect, since the ALJ’s RFC

finding is actually more restrictive than what Siddiqui indicated. In this regard, Plaintiff

assumes that when giving both of the opinions only “some weight,” the ALJ went on to

find that Plaintiff was less restricted in her abilities than either doctor had indicated.

However, that is not true. 20 From the Court’s reading of the decision, the ALJ found

that Plaintiff was more restricted than Siddiqui had indicated, but less restricted than

Lee had indicated. Because of that, the ALJ gave only “some weight” to each opinion.

In the Court’s view, the RFC finding falls somewhere in the middle between the two

opinions, though it essentially tracks Lee’s detailed functional assessment in most

respects, except with regard to Plaintiff’s ability to walk and stand, as to which the ALJ

seems to have found that Plaintiff could do more than what Lee indicated. 21 Siddiqui,


20 Plaintiff’s misunderstanding of this point is understandable, as the ALJ’s explanation of her different
treatment of the two opinions could have been clearer. Although, it is unclear to the Court why Plaintiff
believes that Siddiqui’s opinion, which found only mild to moderate limitations in some areas, is more
restrictive than the ALJ’s RFC finding.
21 The ALJ stated that she found Lee’s “assessment of rather limited standing and walking abilities” to be

inconsistent with the record as a whole. Consequently, while Lee indicated that Plaintiff could stand and
walk for only three hours per workday, the ALJ found that Plaintiff could perform light work, which
generally requires more walking and standing than three hours: ““[Light work] generally requires ‘a good
deal of walking or standing, for a total of approximately 6 hours of an 8–hour workday.’” Michaels v.
Colvin, 621 F. App'x 35, 40 (2d Cir. 2015) (emphasis added, citations omitted). However, light work does
not absolutely require a claimant to be able to stand and walk longer than three hours per workday. See,
20 C.F.R. § 404.1567 (Indicating that “a job is in [the light work] category when it requires a good deal of
walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or
leg controls.”) (emphasis added). Apart from partially disagreeing with Lee’s standing and walking
restriction, the ALJ seems to have otherwise accepted Lee’s opinion.

                                                    11
         Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 12 of 13




on the other hand, did not indicate that Plaintiff had any restriction with regard to

walking. 22

        Consequently, the Court concludes that Plaintiff’s arguments all lack merit, since

they are all based on a fundamental misunderstanding of how the ALJ treated the two

medical opinions. Specifically, rather than “discounting” both opinions because they

contained fibromyalgia-related limitations that were not supported by objective medical

findings, the ALJ arrived at an RFC finding that was a compromise between the two

opinions. To the extent that the RFC finding was less restrictive than Lee’s opinion, it

was nevertheless supported by substantial evidence, namely, by Siddiqui’s opinion that

Plaintiff had only mild to moderate limitations in sitting, standing, climbing, pushing,

pulling or carrying heavy objects.

        An ALJ is entitled to make an RFC finding that is consistent with the record as a

whole, even if it does not perfectly match a particular medical opinion. See, Matta v.

Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (Rejecting argument that ALJ had improperly

substituted his medical judgment for expert opinion, stating that: “Although the ALJ's

conclusion may not perfectly correspond with any of the opinions of medical sources

cited in his decision, he was entitled to weigh all of the evidence available to make an

RFC finding that was consistent with the record as a whole.”); see also, Camille v.

Colvin, 652 F. App'x 25, 29 n. 5 (2d Cir. 2016) (“The ALJ used Dr. Kamin's opinion as

the basis for the RFC but incorporated additional limitations based on, inter alia, the


22Administrative Transcript at p. 245. Accordingly, to the extent that Plaintiff maintains that the walking
and standing aspects of the RFC finding are unsupported by substantial evidence, the Court disagrees
and finds that they are supported by Siddiqui’s opinion.

                                                     12
        Case 1:19-cv-00800-CJS Document 12 Filed 09/09/20 Page 13 of 13




testimony of Camille that she credited. An ALJ may accept parts of a doctor's opinion

and reject others.”) (citations omitted).

                                            CONCLUSION

       For the reasons discussed above, Plaintiff’s motion for judgment on the

pleadings (ECF No. 8) is denied, Defendant’s cross-motion (ECF No. 9) for the same

relief is granted, and this matter is dismissed. The Clerk of the Court is directed to

enter judgment for Defendant and close this action.

       So Ordered.

Dated: Rochester, New York
       September 9, 2020
                                            ENTER:


                                            /s/ Charles J. Siragusa
                                            CHARLES J. SIRAGUSA
                                            United States District Judge




                                              13
